Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 09/29/2021 has been entered and carefully considered.  Claims 1, 3 and 5 are amended. Claim 2 is canceled. Claims 1 and 3-11 are pending. 
    
Allowable Subject Matter
Claims 1 and 3-11 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1 and 3-11 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 09/29/2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “ a second head node, comprising a second head forward port, a second head backward port and a second head backup port, 25wherein the second head forward port is connected to the control node, the second head backward port is not connected to any node, and the second head backup port is connected to the first backup port; wherein the first ordinary node, the second ordinary node and 30the third ordinary node are connected in series.”, as recited in independent claim 1. Thus independent claim 1 is allowable. 
Claims 6-11 are allowed. The combination of cited prior art does not disclose the mechanism of “a plurality of ordinary nodes which are connected in series between the first head  wherein the forward port of each one of ordinary nodes subsequent to the first one of the ordinary nodes is connected to the backward port of a previous one of the ordinary nodes; wherein the backward port of a last one of the ordinary nodes is connected to the last forward port; wherein the backup port of at least one of the ordinary nodes is connected to the backup port of the ordinary node that is subsequent and separated by one or two nodes; wherein the first head backup port is connected to the backup port of the one of the ordinary nodes that is subsequent to the first head node and separated by one or two nodes from the first head node”. Thus independent claim 6 is allowable.

Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-5 and 7-11 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borkenhagen (US 2006/0095592 A1) discloses the mechanism of daisy chain which includes a plurality of nodes connected to each memory channel via ports (See Fig. 5, paragraphs 0048-0049).
Nair et al. (US 2018/0375717 A1) discloses the mechanism of daisy chain implemented as a policy 
in the first data node in the chain.  Since the first data node reads data from the source, it can control the rate at which data is read and thus, control the rate at which data flows in the chain.  Slow nodes in the chain may be detected by the management engine in the node before the slow node by examining its buffer size.  For slow nodes, recovery may be handled in the same way as failed data nodes (Figs. 2-3).
Anand (US 9,344,493 B1) discloses the mechanism of backup node comprises backup management device to detect a failure based on a dropped connection or determine that a connection with primary node is no longer active. Backup management device may detect a failure based on information received from load balancing device 210.  For example, load balancing device 210 may detect a failure associated with primary node management device 220 and may transmit information alerting backup node management device to the failure (See Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/ROMANI OHRI/Primary Examiner, Art Unit 2413